DETAILED ACTION
Status of Claims
Claims 1, 4-8, 11-15, and 18-20 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 June 2020, 17 September 2020, 2 October 2020, 10 November 2020, 15 March 2021, 1 April 2021, and 7 May 2021 were considered by the examiner.

Response to Arguments
Double Patenting:
	Applicant asserts that the newly amended claims no longer claim the same invention as the invention claimed in application 16/719,348. The examiner agrees and will withdraw the previously filed Double Patenting rejection under 35 USC 101.

101 Rejection:
	Applicant asserts that the claims do not recite a judicial exception within the grouping of “Certain Methods of Organizing Human Activity”. The examiner respectfully disagrees. The claims recite the limitations: “generating and sending, by the entrance control device, a credit payment request to a user account”, “receiving … a payment response message from the mobile computing device”, “calculating a payment amount based on the payment response 
	Applicant asserts that the present claims integrate the recited judicial exception into practical application. The examiner agrees. The additional claim limitations, specifically those directed towards the offline nature of the transaction process for later processing by a credit payment authorization server provides both a security benefit in the form of maintaining an isolated system during transaction as well as an efficiency improvement by handling transactions in bulk during specified times rather than immediately when received.
	Therefore, as the present claims place the recited judicial exception into practical application, under Step 2A prong 2, the claims are patent eligible. The examiner will consequently rescind the previously filed 101 rejection in light of the claim amendments.

103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds for rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, an “entrance control device” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
determining, by an entrance control device of an access-controlled area, that the entrance control device is in an offline state
generating and sending, by the entrance control device, a credit payment request to a user account of a credit payment application
receiving, by the entrance control device, a payment response message from the mobile computing device
parsing, by the entrance control device, the payment response message to identify an APP public key license
verifying, by the entrance control device, using a pre-stored credit authorization public key
determining, by the entrance control device, that the APP public key license is successfully verified
retrieving, by the entrance control device, an APP public key from the APP public key license
generating and sending, by the entrance control device, a payment deduction request
receiving, by the entrance control device, a payment authorization encrypted using asymmetric key encryption
determining, by the entrance control device, that the connection between the entrance control device and the credit payment authorization server has been established
in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the examiner will interpret the corresponding structure as functionally equivalent to the bus gate as described in Figure 16 of the drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, and 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral (US 20160267458 A1) in view of Troesch (US 20170270732 A1) in further view of Metnick (US 20170186057), Tan (US 20100057579 A1), and Nordstrom et al. (US 20160308858).

In regards to Claims 1, 8, and 15, Metral discloses:
(A non-transitory, computer readable medium/a computer-implemented system configured to perform)A computer-implemented method, comprising: receiving, at a terminal, a near-field communication signal from a mobile computing device (See Metral: Para. [0021] – “In general, mobile payment system 130A allows a user to perform a contactless payment or other type of mobile transaction by sending a payment token and/or other data to a near field communication (NFC) terminal 192 or other type of contactless terminals 192 from client machine 102A.”); 
generating and sending, by the terminal, a credit payment request to a user account of a credit payment application (APP) installed on the mobile computing device (See Metral: Para. [0081] – “the computing device of the user receives a request for information from the NFC terminal 192 during a mobile transaction. In an example, terminal 192 requests one or more pieces of data from client machine 102A. For example, terminal 192 may request an account number, customer ID, loyalty card, coupon, promotion, discount, and/or other information associated with the user, the mobile transaction, payment information, or something else from client machine 102A.”, See Metral: Para. [0024] – “In an example, a user may add one or more sources or methods of payment (e.g., a credit card, debit card, a bank account, etc.) to a payment application running on a computing device (e.g., smart phone, smart watch, etc.).”), 
receiving, by a terminal, a payment response message from the mobile computing device (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client machine 102A then retrieves the information requested by terminal 192 and encrypts the requested information using the public key received for the associated merchant 190. Client machine 102A then provides the encrypted information to terminal 192, for example, to complete a mobile payment transaction or payment); 
calculating a payment amount based on the payment response message (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client machine 102A then retrieves the information requested by terminal 192 and encrypts the requested information using the public key received for the associated merchant 190. Client machine 102A then provides the encrypted information to terminal 192, for example, to complete a mobile payment transaction or payment.” – Metral discloses an NFC terminal receiving and processing information from a client device required to complete a transaction. It is understood by one of ordinary skill in the art that performing/facilitating an economic transaction requires receiving/processing data regarding payment amount.); 
receiving, by the entrance control device, a payment authorization encrypted using asymmetric key encryption from the mobile computing device (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client machine 102A then retrieves the information requested by terminal 192 and encrypts the requested information using the public key received for the associated merchant 190. Client machine 102A then provides the encrypted information to terminal 192, for example, to complete a mobile payment transaction or payment.”);

However, Metral fails to explicitly disclose:
the terminal specifically being an entrance control device of an access-controlled area
determining, by an entrance control device of an access-controlled area, that the entrance control device is in an offline state in which a connection between the entrance control device and a credit payment authorization server has not been established;
in response to determining that the entrance control device is in an offline state, repeatedly performing following operations to record a plurality of transaction logs on a storage device associated with the entrance control device:
parsing, by the entrance control device, the payment response message to identify an APP public key license;
verifying, by the entrance control device, using a pre-stored credit authorization public key, the APP public key license,
determining, by the entrance control device, that the APP public key license is successfully verified;
in response to determining that the APP public key license is successfully verified, retrieving, by the entrance control device, an APP public key from the APP public key license
generating and sending, by the entrance control device, a payment deduction request to the user account of the credit payment APP;
using the APP public key to decrypt the payment authorization;
determining that the payment authorization is successfully decrypted;
in response to determining that the payment authorization is successfully decrypted, recording a transaction log on the storage device;
determining, by the entrance control device, that the connection between the entrance control device and the credit payment authorization server has been established;
in response to determining that the connection between the entrance control device and the credit payment authorization server has been established, sending the plurality of transaction logs to the credit payment authorization server that is configured to process each transaction log of the plurality of transaction logs and to issue a payment to the entrance control device according to the payment amount associated with each transaction log

However, in a similar field of endeavor, Troesch discloses:
the terminal specifically being an entrance control device of an access-controlled area (See Troesch: Para. [0008] – “the entrance identification information being transmitted by a near-field communication (NFC) device located at or in close proximity of the entrance; the entrance identification information being transmitted via a wireless local area network (WLAN) or a wireless peer-to-peer network, such as WiFi Direct, located at or in close proximity of the entrance; providing position information of the mobile device”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the generic merchant terminal disclosed by Metral for the entrance control terminal disclosed by Troesch in order to increase the robustness of the invention by linking the terminal to a physical function such as limiting access to a restricted area.

However, the combination of Metral and Troesch fails to explicitly disclose:
determining, by an entrance control device of an access-controlled area, that the entrance control device is in an offline state in which a connection between the entrance control device and a credit payment authorization server has not been established;
in response to determining that the entrance control device is in an offline state, repeatedly performing following operations to record a plurality of transaction logs on a storage device associated with the entrance control device:
parsing, by the entrance control device, the payment response message to identify an APP public key license;
verifying, by the entrance control device, using a pre-stored credit authorization public key, the APP public key license,
determining, by the entrance control device, that the APP public key license is successfully verified;
in response to determining that the APP public key license is successfully verified, retrieving, by the entrance control device, an APP public key from the APP public key license
generating and sending, by the entrance control device, a payment deduction request to the user account of the credit payment APP;
using the APP public key to decrypt the payment authorization;
determining that the payment authorization is successfully decrypted;
in response to determining that the payment authorization is successfully decrypted, recording a transaction log on the storage device;
determining, by the entrance control device, that the connection between the entrance control device and the credit payment authorization server has been established;
in response to determining that the connection between the entrance control device and the credit payment authorization server has been established, sending the plurality of transaction logs to the credit payment authorization server that is configured to process each transaction log of the plurality of transaction logs and to issue a payment to the entrance control device according to the payment amount associated with each transaction log

However, in a similar field of endeavor, Metnick discloses:
parsing, by the entrance control device, the payment response message to identify the APP public key license (See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device 16 for verification with a public key received directly from the buyer's computing device 16.”); 
verifying, by the entrance control device, using a pre-stored credit authorization public key, the APP public key license (See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the ; 
determining, by the entrance control device, that the APP public key license is successfully verified (See Metnick: Para. [0308] – “The retailer computing device 1102 indicates favorable verification when the revealed balance level is sufficient and the received public key from the buyer's computing device 16 compares favorably (e.g., substantially the same) to the revealed public key from the secure EI record 1122”); 
in response to determining that the APP public key license is successfully verified, retrieving, by the entrance control device, an APP public key from the APP public key license (See Metnick: Para. [0369] – “the buyer's computing device 16 may validate information within the EI transactions chain by validating the chaining of each block to a next block utilizing the trusted chaining approach and may further validate information with the EI transactions chain by validating integrity of the transaction portion of one or more of the blocks utilizing the trust approach (e.g., verifying a signature, decrypting an encrypted transaction to reveal a public key for verification)” – Metnick discloses a system performing, in response the a verification process based on a public key of a buyer’s device, generating a transaction block using said public key wherein said block is later validated through a process which generates/reveals a public key for verification.); 
generating and sending, by the entrance control device, a payment deduction request to the user account of the credit payment APP (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 ;
using the APP public key to decrypt the payment authorization (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information), the buyer's computing device 16 generates a block 4 of the EI transactions chain to indicate that the buyer's computing device 16 is utilizing the EI for the purchase price amount”, See Metnick: Para. [0372] – “In an example of operation of generating the transactions block chain representing EI transactions, the transaction 2 decryptor decrypts the encrypted transaction 2 utilizing a user 1 public key to produce a transaction 2, where the transaction 2 includes a decrypted user 2 public key and payment from user 2 the user 1 information and balance history (e.g., a current balance, a previous balance and EI serial number, an EI type, etc.).” – Metnick discloses generating a transaction block based on payment authorization which is later decrypted using the public key of the buyer’s device.); 
determining that the payment authorization is successfully decrypted (See Metnick: Para. [0372] – “In an example of operation of generating the transactions block chain representing EI transactions, the transaction 2 decryptor decrypts the encrypted transaction 2 utilizing a user 1 public key to produce a transaction 2, where the transaction 2 includes a decrypted user 2 public key and payment from user 2 the user 1 information and balance history (e.g., a current balance, a previous balance and EI serial number, an EI type, etc.).” – Metnick discloses the generation of a second transaction including the decrypted information which cannot be performed without first determining that the information has been successfully decrypted. Therefore, the determination step is disclosed implicitly)
in response to determining that the payment authorization is successfully decrypted, performing a specified function (See Metnick: Para. [0372] – “In an example of operation of generating the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction device verification process disclosed by the combination of Metral and Troesch for the transaction/device verification process using verification public keys/licenses as disclosed by Metnick in order to increase the overall security of the system by improving transactional security by leveraging public key encryption/verification methodology.

However, the combination of Metral, Troesch, and Metnick fails to explicitly disclose:
determining, by an entrance control device of an access-controlled area, that the entrance control device is in an offline state in which a connection between the entrance control device and a credit payment authorization server has not been established;
in response to determining that the entrance control device is in an offline state, repeatedly performing following operations to record a plurality of transaction logs on a storage device associated with the entrance control device:
recording a transaction log on the storage device;
determining, by the entrance control device, that the connection between the entrance control device and the credit payment authorization server has been established;
in response to determining that the connection between the entrance control device and the credit payment authorization server has been established, sending the plurality of transaction logs to the credit payment authorization server that is configured to process each transaction log of the plurality of transaction logs and to issue a payment to the entrance control device according to the payment amount associated with each transaction log

However, in a similar field of endeavor, Tan discloses:
recording a transaction log on the storage device (See Tan: Para. [0040-0044] – “Typically, due to the possibility of discrepancies arising between the back-end and the customer smart card, the present invention includes the step of providing a counter on the customer smart card which is adapted for tracking any unsettled transfers of change between merchants and the customer. Typically, the counter may include a read/writable data file stored in the memory device of the smart card. The counter may include details of at least the following: (a) information identifying a merchant which has not yet effected settlement; (b) information detailing the amount of change that has not been settled by the merchant; (c) information detailing a cumulative amount of change that may be owed to the customer by merchant(s); (d) information detailing the balance of the customer's electronic purse” – Tan discloses a system maintaining a counter/log for a plurality of unsettled transactions);
determining, by a device, that the connection between the device and the credit payment authorization server has been established (See Tan: Para. [0045] – “The access devices may further be programmed to effect settlement for any such detected unsettled transactions, if the predetermined threshold condition has been met (eg. if a cumulative amount of change exceeds a predetermined threshold amount). The merchant terminal may therefore transmit the appropriately formatted transaction log to the back-end server as described above, to settle the unsettled transactions.” – Tan discloses a device capable of transmitting a transaction log to a credit payment server. This function can only be performed if said device can establish and ;
in response to determining that the connection between the device and the credit payment authorization server has been established, sending the plurality of transaction logs to the credit payment authorization server that is configured to process each transaction log of the plurality of transaction logs and to issue a payment to the entrance control device according to the payment amount associated with each transaction log (See Tan: Para. [0045] – “The access devices may further be programmed to effect settlement for any such detected unsettled transactions, if the predetermined threshold condition has been met (eg. if a cumulative amount of change exceeds a predetermined threshold amount). The merchant terminal may therefore transmit the appropriately formatted transaction log to the back-end server as described above, to settle the unsettled transactions.” – Tan discloses a device capable of transmitting a transaction log to a credit payment server. This function can only be performed if said device can establish and determine a connection between itself and the server. Therefore, the determination step is disclosed implicitly. Additionally, as the steps occur subsequently and the transmission step depends on the completion of the determination step, under broadest reasonable interpretation this relationship between the two functions can be considered to be “in response”. Therefore, Tan discloses sending a plurality of logs to a server in response to a determination step)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the online transaction settlement process described by the combination of Metral, Troesch, and Metnick for the delayed transaction settlement based on a maintained offline transaction log/counter as disclosed by Tan and perform said delayed transaction settlement in response to the verification process disclosed by the combination of Metral, Troesch, and Metnick using the entrance control device disclosed by the combination in order to improve the robustness and number of operational locations of the invention by 

However, the combination of Metral, Troesch, Metnick, and Tan fails to explicitly disclose:
determining, by an entrance control device of an access-controlled area, that the entrance control device is in an offline state in which a connection between the entrance control device and a credit payment authorization server has not been established;
in response to determining that the entrance control device is in an offline state, repeatedly performing following operations to record a plurality of transaction logs on a storage device associated with the entrance control device:

However, in a similar field of endeavor, Nordstrom discloses:
Determining, that a client device is in an offline state in which a connection between the device and a server has not been established (See Nordstrom: Para. [0188] – “In step 1012 (and similar to step 818), the client device 702 may attempt to send a request to the server 704 for the time-limited server entropy. However, the client device 702 might not receive a response to the request from the server 704 and determine, in step 1014, that the server 704 is offline or otherwise unreachable (e.g., a connection between the client device 702 and the server 704 cannot be established)”)
In response to determining that the device is in an offline state, performing specified functionality (See Nordstrom: Para. [0189] – “In response to determining that the server 704 is offline or otherwise unreachable, the client device 702, in step 1016, may determine whether another device, such a local device and/or a device connected to the client device 702, is reachable and/or has the time-limited server entropy.”)

Nordstrom with the offline transaction method disclose by the combination of Metral, Troesch, Metnick and Tan to determine whether the entrance control device is in an offline state prior to transaction processing and performing said processing in response to said determination in order to increase the overall security of the system by ensuring that the entrance control device is in an isolated state and cannot have data stolen from it and to increase the overall efficiency of the system by allowing transaction processing to occur as soon as possible without additional input from a user or auxiliary device. 

In regards to Claims 2, 9, and 16, the combination of Metral, Troesch, Metnick, Tan, and Nordstrom discloses: 
The computer-implemented method of claim 1, wherein the credit payment request includes a card information reading message for reading the APP public key license, the payment response message includes at least one of a payment card number, an available balance, a station entrance/exit flag, or last transaction information, and wherein the station entrance/exit flag indicates an entrance or exit status of a station and the last transaction information includes transaction date, transaction time, and station information (See Metral: Para. [0081] – “the computing device of the user receives a request for information from the NFC terminal 192 during a mobile transaction. In an example, terminal 192 requests one or more pieces of data from client machine 102A. For example, terminal 192 may request an account number, customer ID, loyalty card, coupon, promotion, discount, and/or other information associated with the user, the mobile transaction, payment information, or something else from client machine 102A.”).

In regards to Claims 4, 11, and 18, the combination of Metral, Troesch, Metnick, Tan, and Nordstrom discloses:
The computer-implemented method of claim 2, wherein the payment deduction request includes an information field indicating at least one of the payment amount, the transaction date, the transaction time, the station entrance/exit flag, or the station information of a current transaction (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information),”).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Troesch, in further view of Metnick, Tan, Nordstrom, and Bozeman (US 20110087598 A1)

In regards to Claims 3, 10, and 17, the combination of Metral, Troesch, Metnick, Tan, and Nordstrom discloses the method of claim 2 but fails to explicitly disclose:
further comprising rejecting the credit payment request if the card number is blacklisted, and the available balance is less than a transaction amount, or the station entrance/exit flag does not match the mobile computing device's entrance or exit status.

However, in a similar field of endeavor, Bozeman discloses:
further comprising rejecting the credit payment request if the card number is blacklisted, and the available balance is less than a transaction amount, or the station entrance/exit flag does not match the mobile computing device's entrance or exit status (See Bozeman: Para. [0159] – “If the next check that comes in is now over the balance within the account of the customer 30, the institution, based on their customer relationship, can reject the next transaction and state .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the balance checking capabilities of Bozeman in the transaction system of the combination of Metral, Troesch, Metnick, Tan, and Nordstrom in order to increase the efficiency of the system by preventing invalid transactions from occurring.

Claim 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Troesch, in further view of Metnick, Tan, Nordstrom and Lerner (US 201600859555 A1).

In regards to Claim 5, 12, and 19, the combination of Metral, Troesch, Metnick, Tan, and Nordstrom discloses the method of claim 1 but fails to explicitly disclose:
wherein the payment authorization includes payment information encrypted by an APP private key and a transaction authentication code (TAC), and wherein the APP private key is stored in an embedded secure element (eSE) of the mobile computing device and the TAC is generated based on at least part of the payment information by using a TAC sub-key that is pre-generated and stored on the eSE.

However, in a similar field of endeavor, Lerner discloses:
wherein the payment authorization includes payment information encrypted by an APP private key and a transaction authentication code (TAC), and wherein the private key is stored in an embedded secure element (eSE) of the mobile computing device and the TAC is generated based on at least part of the payment information by using a TAC sub-key that is pre-generated and stored on the eSE (See Lerner: Para. [0038] – “a transaction authenticated with a private key by means of a Message Authentication Code (MAC) algorithm which produces an authentication tag, and the Firmcoin can store a MAC private key associated with the currency, and the MAC private key is unique for each Firmcoin.”, See Chen: Para. [0074] – “Mobile device 502 may comprise a secure element 502A. Secure element 502A may be a secure memory on mobile device 502 such that the data contained on secure element 502A cannot easily be hacked, cracked, or obtained by an unauthorized entity. Secure element 502A may be utilized by mobile device 502 to host and store data and applications that may require a high degree of security. Secure element 502A may be provided to mobile device 502 by a secure element issuer. Secure element 502A may be either embedded in the handset of mobile device 502 or in a subscriber identity module (SIM) card that may be removable from mobile device 502. Secure element 502A can also be included in an add-on device such as a micro-Secure Digital (micro-SD) card or other portable storage device.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the authentication code encryption of Lerner in the transaction system of the combination of Metral, Troesch, Metnick, Tan, and Nordstrom in order to increase the overall security of the system by adding an additional layer of encryption to the transaction process.

In regards to Claim 6, 13, and 20, the combination of Metral, Troesch, Metnick, Tan, Nordstrom and Lerner discloses:
The computer-implemented method of claim 5, wherein the payment information includes the payment amount and at least one of the transaction date, the transaction time, the station entrance/exit flag, the station information of a current transaction, a payment card number, or a credit limit (See Metral: Para. [0081] – “the computing device of the user receives a request for information from the NFC terminal 192 during a mobile transaction. In an example, terminal 192 requests one or more pieces of data from client machine 102A. For example, terminal 192 may request an account number, customer ID, loyalty card, coupon, promotion, discount, and/or other information associated with the user, the mobile transaction, payment information, or something else from client machine 102A.”).

In regards to Claims 7 and 14, the combination of Metral, Troesch, Metnick, Tan, Nordstrom and Lerner discloses:
decrypting, by the credit payment authorization server and for each transaction log of the plurality of transaction logs, the TAC of the transaction log (See Lerner: Para. [0038] – “a transaction authenticated with a private key by means of a Message Authentication Code (MAC) algorithm which produces an authentication tag, and the Firmcoin can store a MAC private key associated with the currency, and the MAC private key is unique for each Firmcoin.”, See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device 16 for verification with a public key received directly from the buyer's computing device 16.”); 
determining, by the credit payment authorization server, that the transaction log is successfully decrypted (See Lerner: Para. [0038] – “a transaction authenticated with a private key by means of a Message Authentication Code (MAC) algorithm which produces an authentication tag, and the Firmcoin can store a MAC private key associated with the currency, and the MAC private key is unique for each Firmcoin.”, See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the ;
in response, issuing, by the credit payment authorization server and according to the payment amount, the payment to the entrance control device (See Metral: Para. [0048] – “At block 212, mobile payment system 130M automatically processes the mobile transaction using the application when the application is available to the computing device. In an example, mobile payment system 130M receives an indication from client machine 102A that a mobile application requested for use in a mobile payment transaction is available to client machine 102A.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orlando et al. (US 20160283933 A1) is directed to systems and methods for processing electronic payments from portable devices to a gateway surrounding an access controlled location.
Rizzini (US 20170161843 A1) is directed to a method for handling payment transactions performed via a user’s mobile device to a merchant using a payment network and a processing server.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685